Name: Commission Regulation (EEC) No 3759/91 of 20 December 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 91 Official Journal of the European Communities No L 352/83 COMMISSION REGULATION (EEC) No 3759/91 of 20 December 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 Q, as last amended by Regulation (EEC) No 3643/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 21 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. (3 OJ No L 164, 24. 6 . 1985, p. 11 . f) OJ No L 303, 1 . 11 . 1991 , p. 34.(4) OJ No L 350 , 19 . 12. 1991 , p . 22 . (j OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . (8) OJ No L 344, 14. 12 . 1991 , p . 76 . 9 OJ No L 266, 28 . 9 . 1983, p. 1 . 21 . 12. 91No L 352/84 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 16,892 25,972 16,892 17,170 26,250 17,170 17,368 26,448 17,368 17,646 26,726 17,646 16,424 25,504 16,424 16,792 25,872 16,792 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl) 39,77 44,81 820,21 133,37 151,69 14,844 40,42 45,54 833,71 135,57 154,18 15,089 40,89 46,07 843,33 137,13 155,96 15,263 41,54 46,81 856,82 139,33 158,46 15,507 38,67 43,57 797,49 129,68 147,49 14,433 39.53 44.54 815,36 132,58 150,79 14,829  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 13,177 29 754 4 039,40 2 568,98 5 458,33 13,398 30 244 4 072,70 2 610,86 5 516,24 13,555 30 593 4 077,51 2 640,79 5 557,68 13,777 31 083 4 119,13 2 681,45 5 614,28 12,778 28 930 3 776,99 2 499,20 5 363,46 13,073 29 458 3 753,41 2 541,44 5 418,53 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 18,142 27,222 18,142 18,420 27,500 18,420 18,618 27,698 18,618 18,896 27,976 18,896 17,674 26,754 17,674 18,042 27,122 18,042 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF) 42,71 48,12 880,91 143,24 43,36 48,86 894,41 145,44 43,83 49,39 904,02 147,00 44,48 50,12 917,52 149,20 41,61 46,88 858,18 139,55 42,47 47,86 876,05 142,45  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 162,91 15,943 14,171 31 956 4 354,55 165,41 16,187 14,393 32 446 4 387,85 167,19 16,361 14,549 32 795 4 392,66 169,68 16,605 14,771 33 284 4 434,29 158,71 15,531 13,772 31 132 4 092,14 162,02 15,928 14,067 31 659 4 068,56  Spain (Pta)  Portugal (Esc) 2 757,52 5 719,18 2 799,39 5 777,08 2 829,32 5 818,53 2 869,98 5 875,12 2 687,73 5 624,31 2 729,97 5 679,37 21 . 12. 91 Official Journal of the European Communities No L 352/85 ANNEX III Aids to sunflower seed (amounts per 100 kg) - Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 29,167 36,302 17,872 29,498 36,633 18,203 29,808 36,943 18,513 30,139 37,274 18,844 29,446 36,600 18,170  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) 42,07 47,41 867,80 141,11 160,49 15,705 13,912 31 481 42,85 48,28 883,87 143,72 163,46 15,996 14,177 32 064 43,58 49,11 898,92 146,17 166,24 16,269 14,424 32 610 44,36 49,98 914,99 148,79 169,22 16,560 14,688 33 193 42,78 48,20 882,27 143,46 163,16 15,967 14,134 32 006  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 249,67 7 617,41 4 422,34 4 482,77 4 290,17 7 686,36 4 472,20 4 532,63 4 317,20 7 750,98 4 518,86 4 579,35 4 367,59 7 818,51 4 567,41 4 627,93 4 175,28 7 680,61 4 464,30 4 527,62 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current12 1st period1 2nd period2 3rd period3 4th period4 5th period5 DM Fl Bfrs/Lfrs FF 2,038250 2,297490 41,993500 6,961700 2,036890 2,295810 41,964600 6,959210 2,035490 2,295140 41,944500 6,957130 2,034480 2,294840 41,920000 6,955700 2,034480 2,294840 41,920000 6,955700 2,031700 2,290980 41,852800 6,949170 Dkr £Irl £ Lit Dr 7,931270 0,764627 0,711068 1 539,65 233,60400 7,925610 0,764324 0,711210 1 542,51 237,21400 7,921950 0,763597 0,711345 1 544,77 240,10300 7,917650 0,763212 0,711358 1 546,69 242,01300 7,917650 0,763212 0,711358 1 546,69 242,01300 7,909920 0,756725 0,711518 1 554,15 249,13700 Esc Pta 180,72200 130,01900 181,09900 130,27300 181,53300 130,51800 181,71300 130,74300 181,71300 130,74300 183,00400 131,47000